* Headnote. Adoption, 1 C.J., section 128, 129; On right of child adopted in another state to take under local statute of descent and distribution, see notes in 65 L.R.A. 186; 21 L.R.A. (N.S.) 679; 25 L.R.A. (N.S.) 1285, L.R.A. 1916A, 666. 1 R.C.L., pp. 614, 615; 1 R.C.L. Supp., pp. 216, 217.
This appeal presents for determination the question of whether the appellee is entitled to inherit from her natural father in view of the fact that she had been adopted by another person.
W.D. Sledge died in Quitman county, disposing of his property by will under the terms of which R.F. Sledge was the executor. J.T. Sledge was one of the sons of W.D. Sledge, and was bequeathed a one-fifth interest in the personalty by the will of W.D. Sledge, but pre-deceased the testator, his father, leaving certain children and grandchildren. Among the natural children of J.T. Sledge is Mrs. Clara Floyd, the appellee, but said appellee, was, on the 22d day of August, 1892 legally adopted by Mrs. Katie H. Taylor by a proceeding had in the chancery court in which adoption proceeding the appellee was made an heir of Mrs. Katie H. Taylor. The petition for adoption in that proceeding in 1892 recited:
"Your petitioner would further show that she proposes to rear and educate said child with all the care and attention that she would bestow were the child her own, and to make said child an heir at law with all the legal benefits growing out of such relation."
The petition also prayed for the name of the child to be changed, and was joined in by J.T. Sledge, the father of the child. The child was described in the petition as a child of J.T. Sledge, and that the child's mother was dead, etc.
The decree of adoption was regular in all respects, and the child was reared by Mrs. Taylor.
R.F. Sledge, the executor of the will of W.D. Sledge, filed his petition for approval of his final account as executor and for distribution of the funds in hand, and prayed for the judgment of the court as to whether Mrs. Clara Floyd would be entitled to share in the distribution of the said estate, setting up in his petition the facts relative to the adoption of the said child by Mrs. Taylor, *Page 406 
and averring that she had no right to participate in the distribution of said estate.
The chancellor, after hearing the matter, decreed that Mrs. Clara Floyd should inherit, and fixed the share she should take, and from this judgment this appeal is prosecuted.
The appellant relies upon Brewer v. Browning, 115 Miss. 358, 76 So. 267, 519, L.R.A. 1918F, 1185, Ann. Cas. 1918B, 1013, as authority for the position that the adoption proceeding cut off the capacity of the natural child to inherit from his natural parent. Appellant also cites and relies upon Re Jobson,164 Cal. 312, 128 P. 938, 43 L.R.A. (N.S.) 1062; Re Hunsicker (Cal. App.), 223 P. 411; Re Estate of E.S. Pillsbury, 175 Cal. 454,166 P. 11, 3 A.L.R. 1396.
In Brewer v. Browning, supra, Mr. and Mrs. Rule adopted a child under the laws of Kentucky, and among other benefits conferred upon said child was that of being made a full heir at law. After the adoption proceeding was had, Mr. Rule died, leaving a considerable estate, which under the law went to his wife and child in equal parts. Mrs. Rule afterwards married a second time, and the adopted child died, and shortly after the death of the child Mrs. Rule, who had then become Mrs. Fisher, died, and Mr. Fisher, the husband of the adopted mother, Mrs. Lula A. Rule Fisher, conveyed the property to Brewer. The adopted child prior to the adoption proceedings, was named Browning, and her natural brothers and sisters filed a suit for the adopted child's interest in the estate of Mr. Rule. That case presented the question for decision as to whether the property inherited from adopted parents on the death of the child would go to the heirs of the adopted parents rather than to the blood relatives of the child. We held that the adopted mother of the child took from the child by inheritance the estate which the adopted child had inherited from the adopted father, Mr. Rule. In the BrewerCase, 115 Miss. at page 371, 76 So. 272, L.R.A. 1918F, 1185, Ann. Cas. 1918B, 1013 we said: *Page 407 
"In Wagner v. Varner 50 Iowa, 532, the court said that, upon the death of an adopted child, intestate and without wife or descendant, may its heirs at law be sought in the family under which it was born or in the family of which it became a part by adoption? Has its relationship with its natural parents been disturbed by the act of adoption by which they relinquish all control over it and consent that it should become in law the child of others? So far as its rights of inheritance are concerned, they probably extend to both families to the extent of entitling it to inherit from both the adopting and natural parents."
Our law does not provide in terms that the child on being adopted ceases to be regarded as the child of its natural parents. It does divest the natural parents of the custody and control of the child, but the statutes do not in terms relieve the natural parents from the legal obligations imposed on the parent by law, and do not in terms provide that the child shall cease to be regarded as the child of its natural parent. The adoption proceedings conferred on the child such rights as the proceedings mentioned. It may or may not be made an heir at law. It depends entirely upon the recitals of the petition for adoption and the decree of the court granting the adoption. A person may inherit from others than its blood kin under certain conditions, for instance, from the marriage relation the wife may inherit from the husband and the husband from the wife without in any manner disturbing the capacity of inheriting from their blood relatives. The statute confers upon the adopted child certain benefits. These do not necessarily deprive it of legal benefits flowing from its blood relations. It may be that the petition and decree could change the law of inheritance, which we do not now decide. The statutes provide for inheritance by children from their parents, and we see no reason why a child adopted by another should not continue to inherit from its blood relations in the absence of a statute or decree specifically providing to the contrary. Where a child is adopted, *Page 408 
and by such adoption made an heir at law of the adopting parents, and receives from the adopting parents property by reason of the artificial relationship, and such adopted child dies without children or descendants, the property would go back to the channel from whence it came, and its blood relations would not inherit such property received by virtue of such adoption proceedings. But nothing in the adoption proceedings themselves nor in the statutes authorizing them deprives a child of the right to inherit from its blood relatives. We do not think the statute intended to deprive children of their rights to inherit from their natural parents and blood relatives. To do so would raise grave questions where a child having expectations should be adopted against its consent or without its power to consent during the tender years of minority and thus be deprived of benefits.
There is ample authority for the position that a child may inherit from both natural and adopted parents, and we prefer to align ourselves with that line of authorities which so hold.
The judgment of the court below will therefore be affirmed.
Affirmed.